EXHIBIT 10

December 3, 2001

James L. Gertie
2 Alonesos Way
Andover, Massachusetts 01810

Dear Jim:

1.   Annualized Salary: $350,000


2.   Performance Bonus (for 2002): $350,000, based on your performance and
overall Provident performance, payable February 2003.


3.   Stock Options: 100,000 Provident Financial Group (PFGI) options under the
1997 Employee Stock Option Plan, with 5-year vesting schedule, 10-year term.
Immediate vesting in the event of a change in control of PFGI (the dissolution
or liquidation of PFGI or any merger, other than a merger for the purpose of the
redomestication of PFGI not involving a change in control, consolidation,
exchange or other transaction in which PFGI is not the surviving corporation or
in which the outstanding shares of PFGI are converted into cash, other
securities or other property).


4.   Signing Bonus: $250,000, to vest in equal annual installments on the first
three start date anniversaries. The signing bonus will vest immediately in the
event of a change in control of PFGI (as defined above). All unvested amounts
shall be immediately repaid to the Provident by you in the event of the
termination of the your employment for any reason other than a termination
without cause by Provident, or your death or permanent total disability as
determined pursuant to the Provident’s Long Term Disability Plan.


5.   Title: Executive Vice President, Chief Credit and Risk Officer.


6.   Change in Control: If any change in control (as defined above) occurs
during the 3-year period following your start date, your base salary and
performance bonus is guaranteed for the greater of (i) the remainder of such
3-year period or (ii) twelve months following the effective date of change in
control. In the event of a change in control following the third anniversary of
the start date, your base salary and performance bonus is guaranteed for a
twelve-month period following the effective date of change in control.


7.   Relocation: Coverage as detailed in the enclosed comprehensive policy.


8.   Benefits: All rights and privileges as provided to all Bank employees
generally (feel free to contact Debbie Strawser, Senior Vice President, Human
Resources at (513) 763-4083.


9.   Deferred Compensation Plan: Eligible January 1, 2002.


10.   Vacation: Four weeks.


11.   Drug Test & Bondability: Offer contingent upon passing the drug exam and
bondability.


Jim, I look forward to your joining us on Monday, December 10, 2001. If you
agree with the terms of this offer, please sign below and return a copy to me.

Sincerely,


/s/Robert L. Hoverson


--------------------------------------------------------------------------------

Robert L. Hoverson
President & Chief Executive Officer

Agreed and accepted:


/s/James L. Gertie


--------------------------------------------------------------------------------

James L. Gertie

Date: 12/10/01